Citation Nr: 0707068	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-24 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability, 
claimed as secondary to a service-connected chronic left 
ankle sprain (hereafter "left ankle disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971 
and from May to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that in November 2004, the veteran's 
representative submitted a letter to the RO asking VA to hold 
this claim in abeyance until the veteran's claim for an 
increased evaluation for his service-connected left ankle 
disability was decided.  The veteran's representative 
contended that the outcome of the increased evaluation claim 
might provide evidence in favor of this secondary service 
connection claim.  

These two issues are not inextricably related.  If the RO 
decides that the veteran's service-connected left ankle 
disability has increased in severity sufficient to warrant an 
increased evaluation, such an evaluation would not provide 
evidence in favor of secondary service connection for a left 
foot disability.  Therefore, the Board will decide this 
appeal.  In this regard, there is no indication that 
additional medical information will be obtained by the RO 
that would provide a basis to grant this claim.  Simply 
stated, even if an increase evaluation for the service 
connected disorder is granted based on the medical evidence 
before the Board at this time, this would not provide a basis 
to grant the current issue before the Board.  Therefore, 
delay of the full adjudication of this claim is not required. 


FINDING OF FACT

The veteran's left foot disability was not caused by his 
active military service from June 1961 to June 1971 and from 
May 1984 to June 1984.  Nor was it caused by his service-
connected left ankle disability.  





CONCLUSION OF LAW

Service connection for a left foot disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of Achilles 
tendonitis.  Therefore, he has a disability for VA purposes.  
The veteran asserts that his left foot disability was caused 
by his service-connected left ankle disability.  

The veteran underwent a VA feet examination in September 
2003.  The examiner reviewed the veteran's claims folder.  
Upon examination, the veteran's dorsiflexion of his left 
ankle was 25 degrees and his plantar flexion was 20 degrees.  
There was no effusion, erythema, or areas of skin breakdown.  
The veteran used an ankle brace.  His deep tendon, Achilles, 
and patella tendon reflexes were all 2+ and equal to the 
lower extremities.  There was some mild tenderness over the 
deltoid ligament to palpation.  There was mild tenderness to 
palpation over the Achilles.  There was decreased 
proprioceptive sensation in the left ankle when standing on 
the left leg.  

The examiner concluded that the veteran's Achilles tendonitis 
was not related to his service-connected ankle disability.  
The examiner stated that the veteran's decreased 
proprioception and strength in the left ankle was due to his 
chronic use of an ankle brace.  However, the examiner did not 
conclude that the ankle brace caused his Achilles tendonitis.  
The examiner advised the veteran to perform strengthening 
exercises and wean himself from constant use of the ankle 
brace.  

In July 2003, the veteran was treated by an orthopedic 
surgeon for left ankle pain at a VA medical center (VAMC).  
In addition to ankle pain, he had a very tender area on the 
plantar aspect of his foot.  The orthopedic surgeon diagnosed 
the veteran with chronic synovitis of the left ankle with 
early degenerative arthritis and  plantar neuritis.  He 
recommended that the veteran continue to wear his ankle brace 
for activities.  

In April 2003, the same orthopedic surgeon treated the 
veteran and recommended that the veteran continue to wear the 
ankle brace.  The orthopedic surgeon recommended the veteran 
wear the brace "as needed" in a March 2002 VA outpatient 
treatment report.  However, he did not state in any record 
that the continuous use of the ankle brace caused the 
veteran's Achilles tendonitis.  The September 2003 VA 
examiner did not find that the brace caused the veteran's 
Achilles tendonitis.  He found that it caused weakness and 
lack of proprioception, but not Achilles tendonitis.  

The Board finds that the facts and examinations cited above 
provide very negative evidence against secondary service 
connection for the veteran's left foot disability.  As there 
is no evidence in the veteran's claims folder that provides 
evidence in favor of secondary service connection, and 
competent and highly probative evidence against this finding, 
the Board finds that the preponderance of the evidence is 
against secondary service connection for a left foot 
disability.  38 U.S.C.A. § 5107(b).  

The Board will consider service connection on a direct basis.  
The veteran's service medical records (SMRs) do not show any 
diagnosis of or treatment for a left foot disability while 
the veteran was on active duty.  Nor do his post-service 
medical records show that his left foot disability manifested 
during a presumptive period.  Finally, there is no medical 
evidence of record that provides a link between the veteran's 
left foot disability and his period of active military 
service.  The preponderance of the evidence is against direct 
service connection for left foot disability.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The September 2003 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the February 2005 VCAA follow-up 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
September 2003 VCAA letter is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  
For reasons cited above, delay in the adjudication of this 
claim is found to be not warranted. 

ORDER

Service connection for a left foot disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


